Per Curiam,
The act of February 17, 1876, provides a more expeditious method than formerly existed for putting a purchaser of real estate at a valid sale by an assignee into the possession held by the assignor, at the time of the assignment. It is not intended as a substitute for an action of ejectment. It gives the court no power to determine the validity of an adverse title to the land. But, as against the assignor and those holding under him, it enables the court to give effect to the deed of assignment by requiring the assignor or any person representing him to surrender the possession to the purchaser at the assignee’s sale. It is not denied that the petitioner is such a purchaser. Kegerreis and his wife joined in the deed to the assignee. The title stands and has stood for years in the name of the husband. If Mrs. Kegerreis holds an adverse title to the land, whether under a resulting trust arising at the inception of her husband’s title or otherwise, this decree does not affect her in any manner so far as such adverse title is concerned. If the land belonged to her husband, as the record would indicate, then her right of dower passed by her deed to the assignee, but her separate estates are excepted from the deed in express terms. She may bring her action of ejectment on her adverse title notwithstanding the deed. The decree is affirmed, adding thereto the words, “ this decree is without prejudice to the right of Mary Kegerreis to assert any adverse title to the land which she may have against the petitioner in any appropriate manner.”